SHARPE, J.
This appeal is certified as coming from the chancery court. -It appears that the cause was both submitted to the chancellor and decided by him between the time fixed by law for the adjournment of the September term, 1899, of the chancery court and the next legal term of that court. It does not appear that there was a written consent to the rendition of a decree in vacation. Unless a cause be submitted during the sitting of the court and held' oyer by the chancellor as provided by chancery rule 79 and section 845 of the Code, or there be a consent in writing for a decree in vacation according to rule 80 of chancery practice, a final decree in vacation is unauthorized. The chancery court has no power to sit or act at a time not authorized by law and any 'decree attempted to be rendered out of term time except in pursuance of special provisions of the statutes or rules is void.—Ex parte Branch, 63 Ala. 383. A void decree can neither be affirmed nor reversed and does not support an appeal.
The appeal must be dismissed.